Citation Nr: 0517447	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for blindness in the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had honorable active service from April 1943 to 
August 1945.

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran testified at a hearing at the RO before the 
undersigned in April 2005.  During the April 2005 hearing, 
the Board granted the veteran's motion to advance his case on 
the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 
C.F.R. § 20.099(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has filed a compensation claim under the 
provisions of 38 U.S.C.A. § 1151 for blindness in the left 
eye.  The Board points out that the treatment at issue in 
this case was furnished by the Scott-White Clinic in Temple, 
Texas, a fee-based provider under contract with VA to provide 
care to the veteran.  The treatment at issue was furnished in 
November 2000 at which time the veteran underwent 
photodynamic /Visudyne (laser) therapy for treatment of 
macular degeneration of the left eye (neovascularization).  

The veteran contends both that the left eye was the wrong eye 
treated and that the Visudyne (laser) therapy was incorrectly 
administered, as it is only supposed to be used for wet 
macular degeneration, when he had dry macular degeneration of 
the left eye.  He also maintains that he was not informed of 
the nature of the treatment or its possible consequences.  In 
essence, the veteran asserts that as a result of the November 
2000 medical treatment, he sustained additional disability of 
the left eye, claimed as blindness, that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part.  In 
the alternative, the veteran asserts that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, as he believes that the 
doctor who performed the November 2000 procedure at the Scott 
& White Clinic was not qualified to perform this therapy 
(Visudyne) and should have done more research.  

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

After the issuance of the statement of the case in August 
2004, the VA regulations, governing the adjudication of 
claims for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361).  The new 
regulations that will go into effect implements the current 
provisions of 38 U.S.C.A. § 1151.  The regulations have no 
retroactive effect and, in any event, merely implement 
existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, particularly in light of the 
newly applicable regulations, further evidentiary development 
is needed.

It is clear that the RO requested the outpatient treatment 
reports, dated from September 2000 to January 2001, regarding 
the veteran's treatment from the Scott & White Hospital.  
However, it appears that the RO may not have requested the 
full set of hospital records, representing all the treatment 
records relevant to the procedures at issue.  Specifically, 
in light of the veteran's contentions that the medical 
procedures at issue were performed on the wrong eye, it is 
possible that a medical consent form may exist that would 
prove helpful in establishing whether the veteran had notice 
of the procedures being undertaken and of any reasonably 
foreseeable consequences.  It would be very helpful in 
adjudicating this claim to obtain a copy of any and all 
consent forms signed by the veteran prior to the November 
2000 treatment at issue.

In addition, if possible, the Board would like to supplement 
the record with an specialized examination and medical 
opinion, that would address and explain the nature and extent 
of the veteran's left eye conditions, both prior to and 
following the November 2000 treatment, and provide an opinion 
regarding the appropriateness of the care provided.   

Accordingly, the case is REMANDED for the following actions:

1.	The RO should take appropriate action 
to obtain all records from the Scott & 
White Hospital pertaining to the 
opthalmological treatment furnished to 
the veteran on November 28, 2000, to 
include any 
operative/procedural/hospital/inpatien
t reports, doctor's orders, nurses' 
and progress notes, and consent 
form(s), dated from September 2000 
through 2001.  If any record is 
unavailable, please have the 
certifying official so indicate.

2.	The RO should request the veteran's VA 
opthalmological treatment records for 
the period from May 2003 to the 
present.

3.	Thereafter, a VA examination should be 
conducted by an opthalmologist for an 
opinion as to whether the treatment of 
the veteran's left eye, including the 
Visudyne (laser)/photodynamic therapy 
for neovascularization, rendered in 
November 2000 at Scott & White 
Hospital caused any additional 
disability, claimed as left eye 
blindness.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
After reviewing the treatment and 
hospital records in the veteran's 
claims file, the ophthalmologist is 
requested to respond to the following 
questions.

(a) Does the veteran have a disability of the 
left eye, e.g., blindness, that was not a 
necessary or expected consequence of the 
November 2000 treatment of the left eye, 
consisting of Visudyne treatment/ photodynamic 
therapy for neovascularization, rendered on 
November 28, 2000 at Scott & White Hospital.  
Did this medical treatment cause any 
additional disability, claimed as left eye 
blindness?  Any additional disability found 
should be identified.

(b) If such disability is found, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., at least a 50-50 
degree of probability) that any left eye 
blindness was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
on the part of Scott & White Hospital, for VA, 
in furnishing that ophthalmologic treatment at 
the time of the veteran's November 2000 
photodynamic/Visudyne (laser) therapy, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability).

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility but, rather, 
that the weight of medical evidence, both 
for and against a conclusion, is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it. 

(c) The ophthalmologist is request to discuss 
the disorder(s) that manifested in each of the 
veteran's eyes both before and after the 
November 2000 procedure, and to provide an 
explanation of the distinction between dry and 
wet macular degeneration and the appropriate 
standard and type of care for each.  

(d) The ophthalmologist is further requested 
to address whether the type of treatment 
furnished for the left eye in November 2000 
was reasonable and consistent with the nature 
and extent of disability shown at that time, 
to include commenting on the appropriateness 
of the use of Visudyne (laser) therapy in the 
left eye and whether the results of the 
November 2000 treatment were reasonably 
foreseeable.  

(e) The examiner is requested to comment on 
whether the consent form signed by the veteran 
prior to the November 2000 laser eye treatment 
adequately advised him of the risks of the 
treatment.

A rationale should be provided for all 
opinions expressed.  The veteran's medicals 
should be provided to the examiner prior to 
the examination and the examiner is requested 
to indicate in the examination report if the 
records were reviewed.

4.  Thereafter, the RO should readjudicate this 
claim.  If the benefits sought remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC), to include 38 C.F.R. § 3.361.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




